Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission of response was received on 12/28/2021.  Presently claims 1-4 are pending. New claims 5-11 have been added.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Regarding claim 3, there is no written description regarding “wherein the central engagement surface non-rigidly contacts the central contact surface”, the entire specification submission is silent regarding “wherein the central engagement surface non-rigidly contacts the central contact surface”;
Therefore, the applicant does not have written support to show that the applicant had possession of the claimed invention at the time of filing based on the applicant’s original disclosure.
Therein, the amended claims 3 has introduce a new matter.
Claims 4-11 are rejected because they depend from claim 3.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Regarding claim 2, the phrase “the milling system of claim 0” render the claim indefinite because it is unclear because the claim depends from non-existing claim.
As best understood and for the purpose of the examination the Examiner consider claim 2 is depended from claim 1.

Regarding claim 3, the phrase “the milling system of claim 0” render the claim indefinite because it is unclear because the claim depends from non-existing claim.
As best understood and for the purpose of the examination the Examiner consider claim 3 is depended from claim 1.
Regarding claim 3, the phrase “wherein the central engagement surface non-rigidly contacts the central contact surface” render the claim indefinite because it is unclear what is meant by this phrase;
It is unclear how and why “the central engagement surface non-rigidly contacts the central contact surface”;
If the how is the driver plate is going to fix to the grater plate if the central engagement surface of the grater plate is non-rigidly contacts the central contact surface of the shaft;
Therefore, the claim unclear and indefinite. Proper clarification is required.
	Claims 4-11 are rejected because they depend from claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Haskins (US20180271327A1) in view of Wozniak (US20190150666A1) and Margolfo (US1359410A).

Regarding claim 1, Haskins disclose a milling system (abstract), comprising: 
a receptacle (figs.1-2, 4, and 17-18: (100)) having sidewalls to define a top opening (figs.4 and 17-18: (102)) (paragraphs 0024-0025); 
a grater plate (figs.2-3, 7 and 17-18: (200)) to engage with the top opening of the receptacle (figs.3 and 17: (100)), 
the grater plate comprising: 
a central shaft (figs.7 and 17-18: (214)) configured to extend away from the top opening of the receptacle (figs.4 and 17-18: (102)) (paragraph 0029);

and a plurality of grater openings (fig.11: (216’)) (paragraph 0031), 
each grater opening is adjacent to a tooth comprising a grater plate cutting edge (fig.11: (212)); 
and wherein the grater plate (figs.2-3, 7 and 17-18: (200)) sits partially within the receptacle (figs.1-2, 4, and 17-18: (100)) and rests on a top surface of the sidewalls (figs.3 and 17-18);
a driver plate (figs.1, 13 and 17-18: (300))) comprising: 
a plurality of driver plate cutting edges (the cutting edges that formed between the elements (fig.13: (306)); and 
a central engagement surface (paragraph 0034; figs.14 and 17: element (304d) the received element (214))
an engagement mechanism (fig.16: (318)) to engage between the driver plate and the grater plate (paragraph 0034).

Haskins does not disclose each grater opening comprising a grater plate cutting edge; a plurality of flat segments to define a plurality of recesses and driver plate cutting edges; and 
an adjustor to engage between the driver plate and the grater plate, and
wherein the adjustor is configured to extend a variable distance between the central engagement surface of the driver plate and the central contact surface of the 

Wozniak teaches a milling system (abstract), comprising: 
a receptacle (fig.6: (116)) having sidewalls define a top opening (paragraphs 0060-0061); 
a grater plate (figs.6 and 8A: the plate (118) of the element (110)) to engage with the top opening of the receptacle, 
the grater plate comprising: 
a central contact surface (figs.6 and 8B: the surface of the element (118)); 
and a plurality of grater openings (fig.8B: (122)), 
each grater opening comprising a grater plate cutting edge (fig.8B: (54)); 
a driver plate (figs.6 and 7: (108)) comprising: 
a plurality of flat segments to define a plurality of recesses (fig.7: (50)) and driver plate cutting edges (the cutting edges that formed between the elements (50)); and 
a central engagement surface (fig.6 and 8B: the surface of the element (108)); 
an engagement mechanism (fig.7: (56)) to engage between the driver plate and the grater plate (paragraph 0051).

Both of the prior arts of Haskins and Wozniak are related to a milling device;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace each grater opening is [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Margolfo teaches a milling system (page 1 paragraph 5), comprising: 
a receptacle (fig.2: (5)) with top opening;
Examiner notice, the terms of the bottom and top are defining the views of the device depending on the orientation of the device; therefore the Examiner interpreted the left side of the device of Margolfo is corresponding to the top view.
a grater plate (figs.2 and 4: (9)) having a central contact surface (figs.2 and 4: the surface of the element screw (26) that engaged shaft (19)) (page 1 paragraphs 75-105); 
and a driver plate (figs.2 and 4: (18)) having a central engagement surface (fig.2 and 4: the surface of the element (19) that engage the element (26)); and
the grater plate comprising: 
a central shaft (figs.2 and 4: (19)) configured to extend away from the top opening of the receptacle; and
an adjustor (fig.4: (26)) to engage between the driver plate (figs.2 and 4: (18)) and the grater plate (figs.2 and 4: (9));


Both of the prior arts of Haskins and Margolfo are related to a milling device;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the shaft of the device of Haskins by an adjustor to engage between the driver plate and the grater plate, and wherein the adjustor is configured to extend a variable distance between the central engagement surface of the driver plate and the central contact surface of the grater plate to establish a distance between the plurality of grater plate cutting edges and the plurality of driver plate cutting edges as taught by Margolfo in order to regulate the size of the material that been processed (Margolfo: page 2 paragraph 30); since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Haskins (US20180271327A1) in view of Wozniak (US20190150666A1) and Margolfo (US1359410A) as applied to claim 1 above, and further in view of Camitta (US20130214068A1)

Regarding claim 2, Haskins in view of Wozniak and Margolfo does not disclose wherein the central shaft is a domed interference.

Camitta teaches a milling system (page 1 paragraph 0002), comprising: 
a receptacle (fig.1: (34)) with top opening (paragraphs 0026-0029);
a grater plate (fig.1: (36)) having a central contact surface (fig.1 (48)); 
and a driver plate (fig.1: (54)) having a central engagement surface (fig.1: the bottom surface of the screw (52)); and
the grater plate comprising: 
a central shaft (fig.1: (46))) configured to extend away from the top opening of the receptacle; and
wherein the central shaft is a domed interference (fig.1: (48)).

Both of the prior arts of Haskins and Camitta are related to a milling device;
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the shaft of the device of Haskins in view of Wozniak and Margolfo to have the central shaft is a domed interference as taught by Camitta; since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  
Regarding claim 3, Camitta teaches wherein the central engagement surface of the driver plate is an end of a screw (fig.1: the bottom surface of the screw (52)), wherein the central engagement surface non-rigidly contacts the central contact surface.  

Regarding claim 4, Margolfo teaches wherein the adjustor comprises a screw (fig.4: screw (26)) to engage the screw threads of the central engagement surface on the driver plate and the central engagement surface on the central shaft of the grater plate.

Regarding claim 5, Margolfo teaches wherein the driver plate (fig.4: (18)) comprises a center hole extending through an entire thickness of the driver plate (fig.4: the center hole of the plate (18) that received the shaft (19)).

Regarding claim 6, Margolfo teaches wherein a portion of the center hole comprises threads (fig.4: the thread that received the screw (26)).

Regarding claim 7, Margolfo teaches wherein the driver plate (fig.4: (18)) further comprises the screw, and wherein the screw is positioned to interface with the threads (fig.4: the threads that received the screw (26)).  

Regarding claim 8, Wozniak teaches wherein the grater plate (figs.6 and 8A: the (118) of the element (110)) comprises ramps, each ramp (fig.8A: the ramp of the 

Regarding claim 9, Wozniak teaches comprising a slot below each of the grater plate cutting edges (fig.8: (D): (122)).  

Regarding claim 10, Margolfo teaches wherein the central shaft of the grater plate (fig.4: (19)), the center hole of the driver plate (fig.4: the center hole of the plate (18) that received the shaft (19)), and the sidewalls of the receptacle (fig.2: (5)) align concentrically.  
Regarding claim 11, Wozniak teaches wherein the flat segments (fig.7: (54)) are tapered, and wherein the recesses (fig.7: (50A)) are tapered.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A./Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753